EXHIBIT 10.1 AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE is made among Ferrell Companies, Inc. (“FCI”),
Ferrellgas, Inc. of Liberty, Missouri (“Ferrellgas”), and their affiliates,
Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which will
collectively be referred to as “Ferrell”) and Jeffrey B. Ward (“Employee”).

Employee was formerly employed by Ferrellgas. Employee’s employment ended on
May 31, 2006. Ferrell and Employee now desire to fully and finally resolve all
issues among or between them arising from Employee’s employment by Ferrell
and/or the cessation of such employment. Therefore, intending to be legally
bound, Ferrell and Employee agree as follows:



1.   Ferrellgas agrees to pay to Employee on the eighth (8th) day after Employee
signs this Agreement and Release, Twenty (20) months salary, which is the gross
amount of Four Hundred Fifty-Eight Thousand, Three Hundred Thirty-Three dollars
and Thirty-Three cents ($458,333.33), less all applicable deductions.



2.   Additionally, Ferrellgas agrees to reimburse Employee for up to the first
twelve (12) months of COBRA continuation premiums, provided Employee enrolls in
COBRA in accordance with the prescribed enrollment procedures and due dates for
the continuance of medical benefits. Employee must submit each month’s COBRA
premium payment to Discovery Benefits as outlined in the enrollment information.
In addition, Employee must make a copy of each check submitted for payment and
mail it to Ferrellgas, Attention Heather Dumas, Benefits Manager, One Liberty
Plaza, Liberty, MO 64068. Ferrellgas will reimburse Employee for the monthly
payment at a grossed up amount equal to the monthly premium, after Discovery
Benefits has received the premium and after Ms. Dumas has received a copy of the
payment check. If Employee fails to submit premium in a timely manner, Employee
will lose the COBRA coverage. COBRA information will be sent to Employee by
Discovery Benefits.



3.   In exchange for the mutual promises made here, Employee agrees to forever
RELEASE and DISCHARGE Ferrell, and Ferrell’s officers, employees, directors and
agents from any and all claims arising from his employment and/or cessation of
employment and all debts, obligations, claims, demands, or causes of action of
any kind whatsoever, known or unknown, in tort, contract, by statute or on any
other basis, for equitable relief, compensatory, punitive or other damages,
expenses (including attorney’s fees), reimbursements or costs of any kind,
including, but not limited to, any and all claims, demands, rights and/or causes
of action, including those which might arise out of allegations relating to a
claimed breach of an alleged oral or written employment contract, or relating to
purported employment discrimination or civil rights violations, such as, but not
limited to, those arising under Title VII of the Civil Rights Act of 1964 and
all amendments thereto, Executive Order 11246, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Equal Pay Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act and/or any other
applicable federal, state, or local employment discrimination statute, ordinance
or common law doctrine which Employee might assert against Ferrell. Employee
waives any right to recover in any lawsuit brought on his behalf by any
government agency or other person.



4.   Employee promises to treat as confidential and to disclose to no person
(other than a legal or financial advisor or spouse, if any) the terms or
conditions of this Agreement and Release. Employee further promises not to make
any derogatory, disparaging or false statements intended to harm the business or
personal reputation of Ferrell, its directors, officers and employees.



5.   Employee agrees that he will not, at any time, seek re-employment with
Ferrell.



6.   Employee agrees that the Ferrellgas Employee Agreement signed by him on
March 7, 2005 and Option Grantee Agreement accepted by Ferrell September 26,
2005, a copies of which are attached to this Agreement and Release and
incorporated herein by reference, and/or any similar agreements, are enforceable
agreements by Ferrell (not Employee), that his obligations under these
agreements inure to the benefit of Ferrell, and that this Agreement and Release
does not release him from any obligations under them or under any other contract
which obligates Employee not to reveal the Confidential Information of
Ferrellgas.



7.   Employee understands and agrees that if he violates any promises, Ferrell
may pursue all permissible remedies to redress such violations including seeking
repayment of all payments made under this Agreement and Release and recovery of
costs and reasonable attorney’s fees.



8.   This agreement terminates Employee’s participation in any bonus performance
plan maintained by Ferrellgas and no sums shall be due thereunder to Employee.



9.   Employee agrees to remain available (upon reasonable prior notice) to
consult with Ferrell in connection with any claims or litigation involving
Ferrell and any transitional matters involving Employee’s prior duties with
Ferrell. Ferrell shall reimburse Employee for his reasonable out-of-pocket
expenses in connection with such consultation.

Additional Statement by Employee

I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing. Furthermore, I acknowledge
being given at least twenty-one (21) days within which to consider this
Agreement and Release. I have carefully read and fully understand this Agreement
and Release and have had sufficient time and opportunity to consult with my
personal tax, financial, and legal advisors prior to signing. By signing this
Agreement and Release, I voluntarily indicate my intent to be legally bound by
its terms. I understand that I may revoke this Agreement and Release within
seven days after signing it but that thereafter it is irrevocable.

Jeffrey B. Ward

Date

THIS IS A RELEASE OF CLAIMS
READ CAREFULLY BEFORE SIGNING

FERRELLGAS, INC.

FERRELLGAS, INC.;
FERRELL COMPANIES, INC.;
FERRELLGAS PARTNERS, L.P.
FERRELLGAS, L.P.
by FERRELLGAS, INC., a Delaware

Corporation, their General Partner

By      Date     Eugene D. Caresia

Vice President of Human Resources

